Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 

double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,053,820. Although the claims at issue are not identical, they are not patentably distinct from each other because what is claimed in the instant application is also claimed in the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 19-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lommerts et al. US 2008/0161451.
Lommerts et al. disclose a roadway structure comprising:
A pavement surface having a width.  [0002].
A binder composition applied to the pavement surface, wherein the binder composition covers the entire pavement surface and comprises:
Asphaltic binder in an amount of 60-99.75 wt%.
An elastomer such as SBS in an amount of 0.05-5.0 wt %.
Ethylene bis stearamide in an amount of 0.1-5.0wt %.  See Abstract; [0035-37] Sulphur.  
Wherein the binder composition can be used as a tack coat between a substrate and an overlay. 

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 19, 20, 22, 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being 
anticipated by Zhou et al. US 2017/0073531.  Zhou et al. discloses a structure comprising:  A bitumen based pavement.  [0016].

Wherein the binder composition comprises:
At least one asphalt binder.  [0010].
At least one elastomer, such as SBS in a wt. % of 2-10%.  [0025].
Ethylene bis stearamide in a wt % of 1-10%.  [0022, 0027].
A top layer of HMA [0035].
6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US 2017/0073531 in view of Lommerts et al. US 2008/0161451.  Zhou et al. disclose the binder composition can be combined with breaking agents, but does not disclose what those agents could be.  [0010]. However, Lommerts et al. teach visco-elastic properties of bituminous binder compositions can be improved by using a curing/ breaking agent, such as Sulphur.  [0035].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the binder composition of Zhou et al. with the curing agent taught by Lommerts et al. in order to improve the visco-elastic properties of the binder composition.
	
9. 	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lommerts et al. US 2008/0161451 in view of Blacklidge US 2011/0206455.
Lommerts et al. disclose a road structure comprising a base, a tack coat and a surface dressing.  But does not disclose an overlay of HMA.  However, Blacklidge teaches a superior bond is formed between a base layer and an HMA overlay, when a tack coat is applied between the two.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pavement structure of Lommerts et al. with an overlay of HMA in order to accommodate heavy traffic volumes and heavy vehicles.	
Response to Arguments
10. 	Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. Applicant argues against the reference to Lommerts by suggesting 
“Lommerts does not disclose, either explicitly or implicitly a pavement surface having a width”.
	However, the Examiner does not concur.
Lommerts explicitly recites in [0001] The present invention relates to bituminous binder compositions….making them extremely suitable for road construction purposes”.
In [0002] Lommerts discloses “Bituminous binder compositions are used in road construction in order to provide bonding between…the substrate and the aggregates.  Various methods are employed for road construction using bituminous binder compositions and aggregates”.
In [0005] Lommerts discloses “In surface dressing applications first bituminous binder compositions are sprayed over the road surface followed by adding aggregates”.
Clearly Lommerts discloses spraying the bituminous binder composition over the entire road surface…the viscosity of the bituminous binder composition must be sufficiently low to ensure…the formation of a uniform layer of the composition on the road surface”.
	Therefore the argument is not persuasive and the rejection is maintained.
*   It is noted Applicant’s Rep. does not argue Lommerts discloses the composition of the binder.

Applicant then puts forth the same argument against the reference to Zhou et al. US 2017/0073531.  However, Zhou et al. explicitly recites in [0002]  “tack coats by hot 
In [0011] Zhou et al. discloses “A feature of the present invention is illustrated in a tack coat application”.  It is inherent tack coat application apply the bituminous binder composition over the entire roadway in order to form a bonding layer between old and new asphalt layers.
	Therefore, the argument is not persuasive and the rejection is maintained.

Applicant then argues against the combination of Zhou et al. in view of Lommerts applying the same argument that neither discloses nor teaches covering the width of the pavement surface with the binder composition.
	However, as put forth above the argument is not persuasive and the rejection is maintained.

Applicant then argues against the combination of Lommerts in view of Blacklidge applying the same argument that Lommerts does not disclose nor teach covering the width of the pavement surface with the binder composition.
However, as put forth above the argument is not persuasive and the rejection is maintained.

Conclusion
11. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.


using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671